                                          Case 4:19-cv-08204-PJH Document 28 Filed 12/11/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL L LUCKERT,                            Case No. 19-cv-08204-PJH
                                                      Plaintiff,
                                   8
                                                                                       ORDER GRANTING EXTENSION
                                                v.
                                   9
                                                                                       Re: Dkt. No. 27
                                  10     O. SMITH, et al.,
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13         GOOD CAUSE APPEARING, it is hereby ordered that defendants’ request for an

                                  14   extension of time (Docket No. 27) is GRANTED. Defendants shall file waivers of the

                                  15   service of summons and respond to the complaint by January 8, 2021, and file a

                                  16   dispositive motion by March 9, 2021, or indicate none will be filed.

                                  17         IT IS SO ORDERED.

                                  18   Dated: 12/11/2020

                                  19

                                  20
                                                                                              PHYLLIS J. HAMILTON
                                  21                                                          United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
